Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 10 and 20 have been canceled. Claims 1-9, 11-19 are pending. Claims 1-9, 11-19 have been examined. Claims 1-9, 11-19 have been rejected. 

Response to Arguments
The Applicant’s arguments with respect to claims 1-9, 11-19 filed 5/27/2022 have been considered but are moot because the new ground of rejections rely on a newly found reference in addition to existing references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Etherden et al. (Virtual Power Plan for Grid Services Using IEC 61850, IEEE Transactions on Industrial Informatics, Vol. 12, No. 1, Feb. 2016) in view of Thiele (US 2012/0221124) and Chen et al. (US 2009/0271365).

As per claim 1, Etherden teaches an energy storage system comprising:
a plurality of physical devices comprising at least a battery and a power inverter operable to charge and discharge the battery, each of the physical devices storing one or more data point (p. 440 left col. ¶ 1, 3; Etherden teaches a plurality of physical devices comprising distributed energy resources, DERs, having inverters and battery energy storage system, BESS; p. 443 right col. ¶ 4, p. 444 right col. ¶ 1; Etherden teaches set points for BESS and inverters);
an integration engine comprising a processing circuit having a processor and memory, the memory storing a virtual device network (p. 437 left col. ¶ 1 & right col. ¶ 4, p. 439 left col. ¶ 4; Etherden teaches using microprocessors to run IEC 61850 software storing a virtual power plant (VPP), corresponding a virtual device network; this teaching indicates an integration engine comprising a processor and memory) comprising:
a plurality of virtual devices, each of the virtual devices comprising one or more attributes (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches models for DER systems comprising inverters and battery storage with set point allocation, corresponding to a plurality of virtual devices comprising attributes); and
a virtual device manager configured to map the attributes of the virtual devices to corresponding data points stored by the physical devices and update the attributes of the virtual devices value of the corresponding data points stored by the physical devices (p. 441 left col. ¶ 3 – right col. ¶ 1, p. 442 left col. ¶ 4 – right col. ¶ 3, Fig. 5; Etherden teaches IEC 61850 monitoring DER units, which are physical devices, and acquiring information and set points of these physical devices from time to time to configure BESS and other models in the virtual power system to perform simulations based on acquired information and set points, see p. 441 left col. ¶ 3 – right col. ¶ 1, p. 442 left col. ¶ 4 – right col. ¶ 3. The teaching means that newly acquired data are updated in the models from time to time to be used for simulation, so changes of the attributes’ values in the models are updated accordingly with the corresponding data points stored by the physical devices. These teachings show that Etherden teaches “a virtual device manager configured to map the attributes of the virtual devices to corresponding data points stored by the physical devices and update the attributes of the virtual devices value of the corresponding data points stored by the physical devices).
wherein:
at least one of the physical devices is a non-BACnet device (p. 437 left col. ¶ 1-2; Etherden teaches wind and solar photovoltaic power plants as physical device, which are non-BACnet devices);
the integration engine comprises a data transfer layer configured to provide the one or more data points stored by the non-BACnet devices to the virtual device manager (p. 438 left col. ¶ 2 – right col. ¶ 1; Etherden teaches a VPP (virtual power plant) acquiring information from a large number of physical power plants, corresponding to physical devices; the VPP uses smart grid architecture model, SGAM, comprising of 5 layers of interoperability among components, communication protocols; the teachings of layers of interoperability among components and communication protocols and acquiring information from physical power plants for virtual power plant indicate that the integration engine comprises a data transfer layer to provide data points as recited in this limitation); and
the virtual device manager is configured to translate the data points stored by the non-BACnet devices into the attributes of the virtual devices (p. 438 left col. ¶ 2 – right col. ¶ 1; Etherden teaches a VPP (virtual power plant) acquiring information from a large number of physical power plants for virtual devices; this teaching indicates that the virtual device manager translates data points as recited in this limitation).
	Etherden does not teach:
update the attributes of the virtual devices in response to detecting changes in value; 
at least one of the virtual devices is a virtual BACnet device; and
to translate the data points stored by the non-BACnet device into the attributes of the virtual BACnet device.
	However, Thiele teaches:
update the attributes of the virtual devices in response to detecting changes in value (¶ 0114-0115; Thiele teaches tuning a model, which corresponds to a virtual device, by spontaneously refining the model when triggered by a detectable event, such as a change in a process value, a change in a set point, etc.; this teaching means updating attributes of a model, corresponding to a virtual device, in response to detecting changes in value of the corresponding data points of the physical devices).
Etherden and Thiele are analogous art because they are in the same field of industrial plan process modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Etherden and Thiele. One of ordinary skill in the art would have been motivated to make such a combination because Thiele’s teachings would have provided a method to model process variation maybe introduced by disturbances or set point changes with increased efficiency, precision, and stability proportional with the amount of process variation (¶ 0115).
Etherden and Thiele do not teach:
at least one of the virtual devices is a virtual BACnet device; and
to translate the data points stored by the non-BACnet device into the attributes of the virtual BACnet device.
However, Chen teaches:
at least one of the virtual devices is a virtual BACnet device (¶ 0014, 0050, 0055; Chen teaches modeling physical devices such as appliances as BACnet devices); and
to translate the data points stored by the non-BACnet device into the attributes of the virtual BACnet device (¶ 0014, 0021, 0050; Chen teaches module comprising communication object manager 125 and state variable manager 126 to capture changes in physical devices to update state variables of modeled BACnet devices; this teaching of updating information from physical devices to BACnet devices indicates translation the data points stored by the non-BACnet device into the attributes of the virtual BACnet device).
Etherden, Thiele, and Chen are analogous art because they are in the same field of industrial plan process modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Etherden, Thiele, and Chen. One of ordinary skill in the art would have been motivated to make such a combination because Chen’s teachings would have provided a mechanism for referencing every object in the system network since each object within a single BACnet shall have a unique value for the object identifier property (Chen ¶ 0051).

As per claim 2, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches further comprising 
a circuit configured to interact with the virtual devices by reading and writing the attributes of the virtual devices (p. 443 right col. ¶ 4; Etherden teaches a VPP controller to determine set points for virtual devices; this VPP controller reads onto the controller as recited);
wherein the virtual device manager is configured to update the data points stored by the physical devices in response to detecting changes in value of corresponding attributes of the virtual devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 in communication with physical devices to read data, update, and simulate effects).

As per claim 3, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches further comprising: 
a circuit configured to operate the power inverter by writing a power setpoint for the power inverter to a power setpoint attribute of the virtual devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Etherden teaches a VPP controller to gather data from physical devices determine set points for virtual devices, simulating using virtual devices, and setting points for inverters);
wherein the virtual device manager is configured to update a corresponding power setpoint data point stored by the power inverter in response detecting a change in the power setpoint attribute of the virtual devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3).

As per claim 4, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches wherein:
the plurality of virtual devices comprise a first virtual device having a first attribute and a second attribute (p. 442 right col. ¶ 2, p. 443 right col. ¶ 4, p. 444 Figs. 8-9; Etherden teaches generating BESS model in VPP taking in a plurality of inputs, making measurements of physical devices to input into models to perform simulation, and using control loop inputs for a BESS model, see p. 444, left col. ¶ 1 & Figs. 8-9; these measured values for a virtual device BESS are interpreted as attributes, comprising first and second attributes, corresponding to the instant application’s specification ¶ 0078 on p. 25);
the plurality of physical devices comprise a first physical device storing a first data point and a second physical device storing a second data point (p. 444 Figs. 8-9; Etherden teaches wind park production’s and transformer loading capacity’s measurements are used as inputs for BESS; wind park and transformer can be broadly interpreted as a first and second physical device interchangeably, each storing a data point corresponding to a measurement for each); and 
the virtual device manager is configured to:
map the first attribute of the first virtual device to the first data point stored by the first physical device (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters and batteries; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Etherden teaches gathering data from physical devices, simulating using virtual devices, and setting points for BESS and inverters; this teaching of simulating VPP model comprising a plurality of virtual devices modeled with set points obtained from physical devices indicates mapping the first attribute of the first virtual device to the first data point stored by the first physical device); and
map the second attribute of the first virtual device to the second data point stored by the second physical device (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters and batteries; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Etherden teaches gathering data from physical devices, simulating using virtual devices, and setting points for BESS and inverters; this teaching of simulating VPP model comprising a plurality of virtual devices modeled with set points obtained from physical devices indicates mapping the second attribute of the second virtual device different from the first virtual device to the second data point stored by the second physical device different from the first physical device).

As per claim 5, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches wherein: 
the plurality of virtual devices comprise a first virtual device having a first attribute and a second virtual device having a second attribute (p. 441 left col. ¶ 2, p. 442 Fig. 5; Etherden teaches IEC 61850 comprising a plurality of models such as inverter controller, power-quality meter etc. having corresponding set points);
the plurality of physical devices comprise a first physical device storing a first data point and a second data point (p. 440 left col. ¶ 1; Etherden teaches a physical DER comprising of a plurality of inverters, battery energy storage system, and other physical devices having data points; an inverter has data such as power, active power, reactive power; this teaching indicates there are one or more device storing a first data point and a second data point in the plurality of physical devices);
the virtual device manager is configured to: (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters and batteries; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Etherden teaches gathering data from physical devices, simulating using virtual devices, and setting points for BESS and inverters; these teachings in combination teaches a virtual device manager configured to map the attributes as recited);
map the first attribute of the first virtual device to the first data point stored by the first physical device (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters and batteries; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Etherden teaches gathering data from physical devices, simulating using virtual devices, and setting points for BESS and inverters; this teaching of simulating VPP model comprising a plurality of virtual devices modeled with set points obtained from physical devices indicates mapping the first attribute of the first virtual device to the first data point stored by the first physical device); and
map the second attribute of the second virtual device to the second data point stored by the first physical device (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches IEC 61850 modeling of DER systems comprising inverters and battery storage with set point allocation of corresponding physical inverters and batteries; p. 443 left col. ¶ 4 – right col. ¶ 1, right col. ¶ 4 & p. 444 left col. ¶ 1; Etherden teaches gathering data from physical devices, simulating using virtual devices, and setting points for BESS and inverters; this teaching of simulating VPP model comprising a plurality of virtual devices modeled with set points obtained from physical devices indicates mapping the second attribute of the second virtual device different from the first virtual device to the second data point stored by the second physical device different from the first physical device).

As per claim 6, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches wherein the plurality of virtual devices comprise a battery container virtual device representing a battery container that contains the plurality of physical devices (p. 442 right col. ¶ Fig. 5, left col. ¶ 4 – right col. ¶ 3; Etherden teaches models for DER systems comprising inverters and battery storage, which are virtual devices, representing a plurality of physical devices; a collective model or design comprising these models is broadly interpreted as a battery container virtual device representing a battery container that contains the plurality of physical devices).

As per claim 7, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 6, Etherden teaches wherein:
the battery container virtual device comprises a set of battery container attributes (p. p. 440 right col. last 3 paragraphs; Etherden teaches set points for VPPs; these set points form a set corresponding to a set of battery container attributes); 
a first set of the set of battery container attributes are mapped to one or more of the data points stored by a first physical device of the plurality of physical devices (p. 443 right col. ¶ 4; Etherden teaches active power set points of the BESS, corresponding to a first physical device; these set points corresponds to a first set of the battery container attributes); and
a second set of the set of battery container attributes are mapped to one or more of the data points stored by a second physical device of the plurality of physical devices (p. 444 left col. ¶ 1; Etherden teaches setting reference value for the wind power plant active power output; the reference value for the wind power plant corresponds to a second set of the battery container attributes, and the wind power plant corresponds to a second physical device).

As per claim 8, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches wherein the virtual device manager is configured to:
calculate a derived data point using one or more of the data points stored by the physical devices (p. 441 left col. ¶ 3 – right col. ¶ 1, p. 442 left col. ¶ 4 – right col. ¶ 3 & Fig. 5, teaches acquiring information and set points of physical devices from time to time to configure BESS and other models in virtual power system; on p. 440 right col. bullet 3), Etherden, in addition, teaches the balancing (B) and peak power (P) applications require the VPP to calculate individual set points for active power, and the grid loss (L) and reactive power compensation (R) require power set points to be calculated and sent to individual VPp); and
map the derived data point to one or more of the attributes of the virtual devices (p. 440 right col. bullet 3), Etherden, in addition, teaches the balancing (B) and peak power (P) applications require the VPP to calculate individual set points for active power, and the grid loss (L) and reactive power compensation (R) require power set points to be calculated and sent to individual VP; the teaching of sending required and calculated power set points to individual VPP means mapping the derived data point to one or more of the attributes of the virtual devices).

As per claim 9, Etherden, Thiele, and Chen in combination teach the energy storage system of Claim 1, Etherden teaches wherein at least one of the virtual devices represents a control algorithm and comprises attributes corresponding to inputs and outputs of the control algorithm (p. 442 left col. ¶ 2-3; Etherden teaches a control algorithm in a controller to monitor and control DER units; measurements from DER units to controller and outputs to control DER units correspond to inputs and outputs of the control algorithm).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 9. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148